        Case 1:19-cv-00307-BLW Document 55-1 Filed 10/21/20 Page 1 of 2




LAURA J. BROWN (PA Bar # 208171)
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Defense Section
P.O. Box 7611
Washington, D.C. 20044
Phone: (202) 514-3376
laura.j.s.brown@usdoj.gov

Counsel for Third Party Defendants

                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO

NEZ PERCE TRIBE,

       Plaintiff,

               v.                                           Civil No. 1:19-cv-00307-BLW
MIDAS GOLD CORP., MIDAS GOLD IDAHO,
INC., IDAHO GOLD RESOURCES COMPANY,                      [PROPOSED] ORDER
LLC, and STIBNITE GOLD COMPANY,

        Defendants/Third Party Plaintiffs,

               v.

THE UNITED STATES OF AMERICA; U.S.
DEPARTMENT OF AGRICULTURE; THE
UNITED STATES FOREST SERVICE; SONNY
PERDUE in his official capacity as U.S. Secretary of
Agriculture; and VICKI CHRISTIANSEN in her
official capacity as the Chief of the United States
Forest Service.

        Third Party Defendants.


                                     [PROPOSED] ORDER

       AND NOW, on this ______________ day of ____________, it is hereby ORDERED that

the consent motion of the United States of America, the U.S. Department of Agriculture, the

United States Forest Service, Mr. Sonny Perdue, in his official capacity as U.S. Secretary of




                                                1
        Case 1:19-cv-00307-BLW Document 55-1 Filed 10/21/20 Page 2 of 2




Agriculture, and Ms. Vicki Christiansen, in her official capacity as the Chief of the United States

Forest Service (collectively “Third Party Defendants”) to extend their deadline to respond to the

Third Party Complaint is GRANTED; and it is further

       ORDERED that Third Party Defendants shall have until November 23, 2020 to respond

to the Third Party Complaint.




                                             __________________________
                                             United States District Judge.




                                                 2
